Citation Nr: 1427371	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  12-17 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1991 to February 1999, January 2001 to July 2001, and from April 2002 to August 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In May 2013, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a video conference hearing.  A transcript is included in the claims file.

The Board has not only reviewed the physical claims file but also the Veteran's file on the "Virtual VA" paperless claims processing system to ensure a total review of the evidence.


FINDING OF FACT

The Veteran has an acquired psychiatric disorder that is etiologically related to his active duty service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for an acquired psychiatric disorder have been met.  38 U.S.C.A. §§ 1110, 1507 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  Alternatively, if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462   (2007) (concerning rheumatic fever); see also Routen, 10 Vet. App. 183.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

In his September 2009 claim and subsequent statements, the Veteran asserted that he has a diagnosis of PTSD that is a result of his active duty service.

The Veteran submitted a statement alleging that he had two stressful incidents that led to his PTSD.  According to the Veteran, in March 2001 while in Riyadh, Saudi Arabia he "witnessed a car bomb go off and saw people get blown up and [he] was on edge the rest of the time while standing guard duty."  He also reported that throughout his time in the Coast Guard he had to "recover dead bodies from drowning and boating accidents and transport them on the board back to shore."  

The RO made a formal finding of a lack of information required to corroborate the Veteran's stressors associated with his claim for PTSD.  According to the RO, there was insufficient information to allow for meaningful research of the Marine Corps, the  National Archives and Records Administration (NARA) or the U.S. Army and Joint Services Records Research Center (JSRRC).  

VA treatment records show a diagnosis of PTSD.  In October 2007, the Veteran was afforded a psychiatry consultation after a positive PTSD screen.  The Veteran reported nightmares that involved dead bodies that he picked out of the water while serving in the Coast Guard.  He also reported intrusive thoughts and flashbacks to the events, efforts to avoid thoughts about the events, diminished interest in activities, social isolation, lack of ability to feel emotion, general sleep disturbances, anger outbursts or irritability and hypervigilance.  The examiner noted that the Veteran was alert, cooperative, oriented to person, place, time and situation, casually dressed, adequately groomed, had no suicidal or homicidal ideas or plans, his stream and content of thought were normal, his mood was calm and pleasant, his affect was constricted, his memory and cognition were grossly intact, and he had good insight and judgment. The Veteran was tearful when discussing the death of his father.  The examiner diagnosed PTSD, depression NOS and bereavement.

In December 2007, the Veteran was afforded another psychiatry consultation.  He reported nightmares three to four times a week.  He reported that while in the Coast Guard he had to pick up dead bodies at sea and while in the US Marine Corps he saw a man run over by a tank.  He reported that these incidents were persistently re-experienced though nightmares and persistent thoughts.  He reported problems with sleep, re-experiencing symptoms and anger/irritability.  He reported no close friends and noted that he tended to avoid crowds.  He reported no hobbies.  The examiner noted that the Veteran was casually dressed with good grooming and hygiene, he was alert, oriented and cooperative, his mood was "alright," his affect was constricted and somewhat sullen, he denied suicidal ideation and homicidal ideation, there was no evidence of psychosis, his thought processes and content were logical and relevant, his attention, concentration and memory was adequate, his intellectual functioning was average, and his judgment and insight appeared fair.  

The examiner noted that his response to questions was consistent with PTSD and moderate to severe, recurrent depressive disorder.  

In June 2010, the Veteran was afforded a VA mental disorders other than PTSD examination.  The examiner reviewed the claims file and recited the Veteran's reported history.  The Veteran reported that he could not sleep at night and he always had "to make sure everything is locked and the alarm is on."  He reported that a situation where his "wife bought a vehicle from some Arabian guys and was in an accident" had brought back a lot of nightmares.  He reported having a "short fuse" at work  and that "everything is getting worse and worse."  He reported that he did not know how he was going to handle it and that he isolates himself most of the time.  He reported that his symptoms had been ongoing for three or four years and had gotten worse in the last year.  He reported that he did not trust anybody and felt like "everybody is out to do harm to you."  He reported that he did not like "crowds and stuff anyway."  He reported a couple incidents at work "where I got so mad I lost control" but now he tries to leave before he gets to that point.  

The examiner noted that the Veteran had no apparent impairment in thought processes and communication and his behavior was unremarkable.  The Veteran was fully oriented, well-groomed and cooperative, his mood was moderately depressed with restricted affect, he denied suicidal intent or planning, hallucinations and delusions, and his attention, memory and judgment appeared to be within normal limits.  The examiner noted that objectively assessed response style issues precluded a valid assessment of the current nature and severity of the Veteran's mental health condition.  The examiner noted a provisional "no diagnosis" with a notation to rule out adjustment disorder NOS.  The examiner noted that the Veteran could have periodic symptoms of adjustment disorder in response to perceived situational stress, to which he has been rendered susceptible by a pre-existing personality disorder.  

The examiner noted that the Veteran's diagnosis more likely than not pre-existed his military service and was likely caused by reported events that preceded it.  

In light of the above opinions, the Board has very carefully reviewed this claim.

The Board finds the 2007 VA treatment records that diagnose PTSD to be the most competent and probative evidence of record.  The treatment providers considered the Veteran's stressors and his reported symptoms.  While the RO was unable to verify the Veteran's reported stressors, the Board finds the Veteran's assertions to be credible.  The Veteran has consistently reported to all treatment providers that he had to pull dead bodies from the water while serving for the Coast Guard, and he consistently reported nightmares and intrusive thoughts relating to this experience.  While the 2010 VA examiner provided a thorough interview and examination of the Veteran, including a well-reasoned opinion and rationale, the examiner did not address the Veteran's contentions of PTSD and his reported stressors.  

Accordingly, with the resolution of reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for an acquired psychiatric disorder, to include PTSD, are met.  See 38 U.S.C.A. § 1507; 38 C.F.R. § 3.102.     

As the benefit sought on appeal is being granted, the Board finds that it is unnecessary to address the issue of whether the VA fulfilled its duties to provide notice and to assist the Veteran in the development of his claims.

ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, is granted.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


